Citation Nr: 9929390	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-00 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected recurrent dislocation of the right knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected recurrent dislocation of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
April 1980.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims seeking increased evaluations.  The 
veteran submitted a notice of disagreement with that rating 
decision in September 1997.  In November 1997, he was 
provided with a statement of the case.  His substantive 
appeal was received in January 1998.  In May 1998, the 
veteran, accompanied by his representative, appeared and 
presented testimony at a hearing on appeal before a VA 
hearing officer.  A complete transcript of the testimony is 
of record.  Supplemental statements of the case were provided 
in May 1998 and June 1999.


REMAND

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA therefore has a duty to assist him in developing 
the facts pertinent to his claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1999); See also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Upon preliminary review of the evidentiary record, the Board 
notes that the veteran underwent a VA examination in May 
1997.  At that time, the veteran gave a history of having 
undergone surgical procedures on his knees at the VA Medical 
Center in 1981 and 1983.  He reported another surgical 
procedure being performed in 1989 at the University of 
Pennsylvania Hospital.  The Board notes that during his May 
1998 hearing on appeal, the veteran also testified that he 
was being treated intermittently for his knee problems by Dr. 
Heist.  The Board notes that none of the above referenced 
records are currently within the claims file.

The Board notes that when an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, regulations also require that, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2.  Given the duty to assist in this case, the Board finds 
that a further attempt should be made to obtain all pertinent 
records of treatment regarding the veteran's knees, to 
include VA surgical records from 1981 and 1983, University of 
Pennsylvania surgical records from 1989, and any available 
treatment records from Dr. Heist, or any other treatment 
providers subsequently identified by the veteran.

In addition to the above, the Board notes that the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. 
§§ 4.40, 4.45.  The Court in DeLuca also stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.

The Board notes that the veteran has undergone VA 
examinations in May 1997 and November 1998.  However, because 
neither of those VA examinations completely undertook this 
analysis discussed in DeLuca, and because the veteran has 
indicated that he does experience a greater functional loss 
due to pain, and as there may be a need to obtain additional 
medical records, the matter must be remanded for a new 
examination.  38 C.F.R. §§ 4.2, 19.9 (1998).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be asked to 
identify all sources of medical treatment 
for his service-connected bilateral knee 
disorders since service discharge.  The 
RO should request the veteran to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already on 
file, which may exist and incorporate 
them into the claims folder.  
Specifically requested should be surgical 
records from the University of 
Pennsylvania Hospital, and all treatment 
records from Dr. Heist.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records and 
associate them with the claims folder.  
Specifically requested should be all VA 
surgical records from 1981 and 1983.

3.  The veteran should then be scheduled 
for special VA orthopedic examination to 
evaluate the nature and extent of his 
service connected bilateral recurrent 
knee dislocations to include whether 
there are chronic residuals.  All 
indicated tests should be accomplished.  
The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  The 
examiner should express an opinion as to 
the medical probability that any 
degenerative joint disease found is 
related to the service-connected 
recurrent dislocations.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the veteran is supported 
by adequate pathology and is evidenced by 
his visible behavior.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
service-connected bilateral knee 
disorders, with chronic residuals, if 
any, that develop on use.  Each such 
problem should be expressed in terms of 
the degree of additional range-of-motion 
loss.  See DeLuca, supra.  Specific 
findings should be made regarding range 
of motion and the level of pain on 
motion.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  Before evaluating the veteran 
the examiner should review the claims 
folder, including a copy of this Remand 
and any evidence added to the record.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
with regard to his claim, pursuant to 
38 C.F.R. § 3.158 and § 3.655.

5.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or if the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

6.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


